Citation Nr: 0210118	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  01-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1984 to October 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision which 
denied the veteran's claim for service connection for a lung 
disorder.  The veteran testified in support of his claim at a 
Board videoconference hearing in March 2002.  


FINDING OF FACT

The veteran's current chronic lung disorder began during 
service.  


CONCLUSION OF LAW

A lung disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1984 to October 1993.  His service medical records indicate 
that he was treated for respiratory or chest complaints on 
several occasions during service.  A January 1984 inpatient 
treatment record cover sheet indicated a diagnosis of acute 
respiratory disease.  An April 1985 treatment entry noted 
that the veteran was seen with a five-day history of symptoms 
which included an increased temperature, diaphoresis, and a 
cough.  The assessment was right lower lobe pneumonia.  A 
subsequent April 1985 entry also related an assessment of 
right lower lobe pneumonia.  An August 1986 treatment entry 
noted that the veteran complained of sharp chest pain for 
three or four hours.  The assessment, at that time, was 
costochondritis and the need to rule out pericarditis.  An 
August 1986 consultation report noted that the veteran 
complained of chest pain with vomiting and related an 
assessment of costochondritis.  A May 1987 entry also 
referred to costochondritis.  On a medical history form at 
the time of an August 1993 separation examination, the 
veteran checked that he suffered from shortness of breath, 
pain or pressure in his chest and a chronic cough.  The 
reviewing examiner noted that the veteran had pneumonia in 
1984 and costochondritis in 1986.  The veteran also gave a 
history of smoking about 8 cigarettes a day for 10 years.  
The objective August 1993 separation examination included a 
notation that the veteran's chest and lungs were normal.

The veteran underwent a VA general medical examination in 
March 1994.  Clinical evaluation of the lungs and a chest X-
ray were normal.  The veteran reported smoking an occasional 
cigarette.

A March 1994 VA Persian Gulf evaluation noted that the 
veteran complained of a cough, sputum, and dyspnea since he 
came back from the Persian Gulf.  The assessment was possible 
bronchitis.  A March 1994 consultation report noted that the 
veteran complained of a productive cough of white sputum for 
the previous two years.  The assessment was probable 
bronchial asthma.  An August 1994 treatment entry related an 
assessment of asthma.  

An August 1994 statement from a VA staff physician noted that 
the veteran participated in the VA Persian Gulf Registry 
examination.  The physician indicated that the complete 
physical examination, laboratory tests, chest X-ray, and 
pulmonary function tests showed that the veteran had mild 
restrictive lung disease.  

VA treatment records dated from February 1995 to May 1996 
show that the veteran was treated for ailments including a 
lung disorder.  A February 1995 entry noted an assessment of 
asthmatic bronchitis.  A May 1995 entry referred to an 
assessment of stable chronic bronchitis and November 1995 and 
May 1996 entries indicated assessments of bronchial asthma.  
During this time the veteran was also treated to stop 
smoking.

The veteran underwent a VA general medical examination in 
June 1996.  It was noted that the veteran had a history of 
restrictive lung disease and that he was presently taking 
medication.  The diagnoses included restrictive lung disease 
due to asthmatic bronchitis.  The examiner commented that the 
clinical record was reviewed and that a physician, the 
pneumonologist, gave the veteran such diagnosis, although 
other physicians had indicated different diagnoses.  

Private treatment records dated from October 1996 to November 
1998 reflect that the veteran received treatment for ailments 
including a lung disorder.  An October 1996 entry from the 
Central Florida Pulmonary Group noted, as to an impression, 
that the veteran's pulmonary function tests confirmed that 
there was a restrictive ventilatory defect, mild to moderate 
in degree, with a decrease in diffusion capacity, also 
moderate in degree, which was suggestive of an interstitial 
lung disease.  A later October 1996 entry indicated, as to an 
impression, that the veteran may have bronchitis with the 
possibility of underlying sarcoidosis.  A September 1997 
entry from the College Park Family Practice noted an 
assessment of a mild to moderate chronic obstructive 
pulmonary disease (COPD) exacerbation.  Another September 
1997 entry related an assessment of possible bronchitis and 
COPD.  

At the March 2002 hearing on appeal, the veteran testified 
that he was treated for a lung disorder during service after 
he returned from Desert Storm and before he was separated.  
He stated that he was told that he had asthma during service 
and that he was given an inhaler and steroids.  The veteran 
indicated that when he broke his ankle during service, he was 
told that he was breathing in too much sand and that was 
causing his breathing problems.  He reported that when he had 
a Desert Storm physical, he was told that he had a lung 
disorder.  The veteran's wife testified that he did not have 
any breathing problems before he went to Desert Storm and 
that he had such problems when he returned.  


II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for a lung disorder.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

The veteran served on active duty from January 1984 to 
October 1993.  His service medical records show he was 
treated several times for respiratory problems, although the 
service records do not clearly show a chronic lung disorder.  
A March 1994 VA examination, just months after the veteran's 
separation from service, noted that he complained of 
respiratory symptoms since he came back from the Persian 
Gulf, and the assessment was possible bronchitis.  A March 
1994 consultation noted probable bronchial asthma.  An August 
1994 statement from a VA physician noted mild restrictive 
lung disease.  Later medical records show that the veteran 
was treated for a variously diagnosed lung disorder including 
restrictive lung disease due to asthmatic bronchitis, 
bronchitis, and COPD.  

The evidence as a whole may be interpreted as showing 
continuity of symptomatogy between respiratory symptoms in 
service and the veteran's currently diagnosed chronic lung 
condition.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488 (1997).  There is a reasonable doubt that the 
vetean's current chronic lung condition began in service, and 
the Board so finds, resolving reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b).  The current lung 
disorder was incurred in service, and service connection is 
warranted.  


ORDER

Service connection for a lung disorder is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

